 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.1 Filed 06/14/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Cheryl Hoffman

      Plaintiff,                                Case No.:
v.                                              Hon.

Allied Building Service Company of Detroit,
a Michigan corporation,

      Defendant.

 PITT MCGEHEE PALMER BONANNI & RIVERS P.C.
 Channing Robinson-Holmes (P81698)
 Robert W. Palmer (P31704)
 Attorneys for Plaintiff
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
 (248) 398-9800
 crobinson@pittlawpc.com
 rpalmer@pittlawpc.com
                       COMPLAINT AND JURY DEMAND

      Plaintiff, Cheryl Hoffman, by and through her attorneys, Pitt, McGehee,

Palmer Bonanni & Rivers P.C., files the following Complaint against Defendant,

Allied Building Service Company of Detroit (“ABS”) and states as follows:

                    JURISDICTION, VENUE AND PARTIES

     1.      This wrongful discharge case is asserted by Plaintiff and is based

on age and gender discrimination and retaliation brought pursuant to the Age
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.2 Filed 06/14/21 Page 2 of 18




Discrimination in Employment Act, (“ADEA”) 29 U.S.C. § 621, et seq., and Title

VII of the Civil Rights Act of 1964 (“Title VII”).

     2.      The jurisdiction of this Court over this controversy is based on 28

U.S.C. §1331, to enforce the provisions of the ADEA and Title VII.

     3.      Venue is proper in the Eastern District of Michigan, Southern

Division, because the events giving rise to the action occurred in this district

and division, and all parties reside in or operate within this district.

     4.      Defendant Allied Building Services (“Defendant” or “ABS”) is a

Michigan corporation located at 1801 Howard St. in Detroit, Michigan.

     5.      Defendant was at all times relevant hereto responsible for all

personnel decisions related to Plaintiff’s employment, including the decision to

terminate Plaintiff’s employment.

     6.      Defendant is a corporation that transact business and perform

services in the State of Michigan.

     7.      Plaintiff, Cheryl Hoffman (“Hoffman” or “Plaintiff”), was employed

with Defendant and, at all times relevant to this action, a citizen of the United

States.

     8.      Prior to the filing of this lawsuit, Hoffman filed a timely written

charge of age and gender discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”).

                                          2
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.3 Filed 06/14/21 Page 3 of 18




     9.      On May 13, 2021, the EEOC issued a notice of right-to-sue letter.

                            FACTUAL ALLEGATIONS

    10.      Ms. Hoffman was hired by Allied Building Services (“ABS”), on or

about January 5, 2004 as a New Business Development Manager at its location

in Detroit, Michigan, selling janitorial services.

    11.      Ms. Hoffman left ABS on or about October 6, 2008 to care for her

ailing sister and returned to ABS, as an Account Manager, on or about December

6, 2010.

    12.      Upon her rehire as an Account Manager in 2010, Ms. Hoffman was

responsible for selling janitorial and building maintenance services and earned

an annual base salary of $38,000.00 and 2% commission.

    13.      Throughout the course of her employment, Ms. Hoffman never

received any disciplinary actions or poor performance evaluations.

    14.      Throughout the course of her employment, Ms. Hoffman excelled

in her position and generated significant profit for ABS.

               Ms. Hoffman’s Salary is Involuntarily Reduced

    15.      In early January of 2018, ABS owner, Antonino Scappaticci

(“Scappaticci”), age 45, met with Ms. Hoffman.

    16.      During the meeting, Scappaticci asked Ms. Hoffman when she

intended to retire. Ms. Hoffman answered that she intended to continue

                                         3
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.4 Filed 06/14/21 Page 4 of 18




working as long as she was able and referenced a former employee, Bob Mogge,

who worked until he was 73 years old. Scappaticci responded, “No, you’re

leaving at 65.”

    17.      During the meeting, Scappaticci advised Ms. Hoffman that her

salary would be gradually reduced beginning in July of 2018, the month she

turned 62 years old.

    18.      Scappaticci warned Ms. Hoffman that she needed to agree to a pay

reduction because he could fire her if she did not.

    19.      Subsequently, on January 18, 2018, Scappaticci e-mailed Ms.

Hoffman:

      “Cheryl,

      As we discussed, we will continue to pay 2% of your accounts until
      retirement in 4 years, (or sooner if you stop working sooner).

      We will change your base salary as outlined below – to diminish it
      to a low amount over the next two years.

          • July 1st 2018 Reduce bi weekly pay check to the equivalent of
            an annual salary of 27,000.00
          • Jan 1st 2019 Reduce bi weekly pay check to the equivalent of
            an annual salary of 18,000.00
          • July 1st 2019 Reduce bi weekly pay check to the equivalent of
            an annual salary of 9,000.00

      So this means you need to SELL MORE STUFF.

      We will continue with this reduction in base salary and commission
      plan UNLESS it is deemed that we are not gaining leads for the AM

                                        4
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.5 Filed 06/14/21 Page 5 of 18




      team. If leads are not generated, then we will look into removing
      old accounts OR reducing the percentage, which we both agreed we
      hope is not the case.

      Please reply back stating you agree and I will then file it away.

      And THANK YOU for all that you do and for being a great PERSON.

      ATS” (emphasis added).

    20.      Ms. Hoffman’s salary was gradually reduced consistent with

Scappaticci’s January 18, 2018 e-mail.

    21.      Thereafter, Ms. Hoffman sought to talk to Scappaticci about her

salary reduction several times, but Scappaticci brushed off her requests.

    22.      Upon information and belief, Scappaticci’s decision to decrease Ms.

Hoffman’s salary was because of her age and gender.

    23.      Upon information and belief, Ms. Hoffman’s younger peers did not

suffer pay decreases.

    24.      Upon information and belief, Ms. Hoffman’s male peers did not

suffer pay decreases.

    25.      By the end of 2019, Ms. Hoffman’s annual salary had been reduced

to $9,000.00.

          Ms. Hoffman Complains of Age and Gender Discrimination

    26.      On January 24, 2020, Ms. Hoffman e-mailed Scappaticci stating:



                                         5
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.6 Filed 06/14/21 Page 6 of 18




      “. . . Despite my excellent performance, my salary has been
      gradually reduced beginning July of 2018, when I turned 62 years
      old. I do not feel that my pay reduction is fair or reflective of my
      work for this company. Furthermore, I do not believe that my
      younger male co-workers are paid similar rates of compensation.

                                     - - -

      I did not want my salary to be gradually, and drastically, reduced to
      what it currently it is. I believe my younger male co-workers are
      paid better than I am and that my pay rate has been so reduced
      because of my age and gender.

      I love my job and want to continue working for this company. I
      would like for my base salary rate to return to what it was in 2018
      – $38,000. Without earning this base salary, I have been thrown
      into fiscal distress, which is causing me incredible stress and
      despair.” (emphasis added)

    27.     On or about February 11, 2020, Scappaticci and Ms. Hoffman met

to discuss her e-mail of January 24, 2020.

    28.     During the meeting, Scappaticci expressed his frustration with Ms.

Hoffman for sending him the January 24th e-mail, angrily asked her, “Why are

you doing this to me?” and called her a “liar.”

    29.     Scappaticci did not at all address Ms. Hoffman’s complaint that she

was being treated differently because of her age and gender.

    30.     On February 25, 2020, Scappaticci and Ms. Hoffman again met to

discuss her e-mail of January 24, 2020.




                                          6
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.7 Filed 06/14/21 Page 7 of 18




    31.     During the meeting, Scappaticci angrily asked Ms. Hoffman, “How

can I continue to work with a person I can’t trust?” and suggested that they

“part ways,” which prompted Ms. Hoffman to dissolve into tears.

    32.     Scappaticci suggested that the two of them could come to a new

agreement regarding her pay scale, however, he conditioned this upon Ms.

Hoffman retracting her e-mail of January 24, 2020.

    33.     On March 2, 2020, Ms. Hoffman notified Scappaticci that she could

not recant her e-mail of January 24, 2020 and again expressed her hope that

they could amicably resolve the situation.

    34.     On March 22, 2020, Ms. Hoffman was laid off and returned to work

on April 21, 2020.

    35.     Upon Ms. Hoffman’s return to work on April 21, 2020, she was

transferred to the Business Development Group, under the supervision of

Matthew Guyot (“Guyot”).

                        Ms. Hoffman is Terminated

    36.     On June 4, 2020, Guyot and a human resources representative,

Ashley Forton, called Ms. Hoffman and notified her of her termination.

    37.     According to Ms. Hoffman’s termination paperwork, she was

terminated because “[t]he relationship is no longer healthy.”



                                       7
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.8 Filed 06/14/21 Page 8 of 18




    38.     Based on information and belief, the stated reason for Ms.

Hoffman’s termination was directly linked to her complaint of age and gender

discrimination.

    39.     Based on information and belief, Ms. Hoffman’s termination was

motivated by her age, gender, and complaint of age and gender discrimination.

    40.     Based on information and belief, Scappaticci terminated another

female employee over 60 years old, LeeAnne Snow, on or about January of

2020, purportedly for a breakdown in their relationship.

    41.     Based on information and belief, Defendant replaced Ms. Hoffman

with Kellie Wargnier, who is currently 25 years old.

                             COUNT I
              AGE DISCRIMINATION IN VIOLATION OF THE
           AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)

    42.     Plaintiff incorporates by reference all the allegations contained

above as though stated in full herein.

    43.     At all times relevant to this action, Defendant was Plaintiff’s

employer and Plaintiff was an employee within the terms of the ADEA.

    44.     At all times relevant to this action, Defendant was prohibited under

the ADEA from making any employment decisions regarding Plaintiff which

were motivated by Plaintiff’s age.



                                         8
 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.9 Filed 06/14/21 Page 9 of 18




       45.     In violation of this duty, Plaintiff was terminated because of her

age.

       46.     Upon information and belief, Plaintiff was replaced by a

significantly younger employee.

       47.     The reasons given for Plaintiff’s termination were pretextual in

nature.

       48.     As a direct and proximate result of Defendant’s age discrimination,

Plaintiff has suffered and will continue to suffer lost wages, and other economic

advantages of employment; Plaintiff has and will continue to suffer mental

anguish, humiliation, physical injury, embarrassment, and emotional distress

resulting from the discriminatory conduct of the Defendant.

         Accordingly, Plaintiff requests the following relief:

          A.   An order reinstating Plaintiff to her former position or
               a comparable position.

          B.   An order awarding Plaintiff past and future economic
               and emotional damages;

          C.   An order awarding Plaintiff liquidated damages as
               provided for under the ADEA.

          D.   An order awarding Plaintiff interest, costs, attorney
               fees and litigation expenses as provided for under the
               ADEA.

          E.   An order granting Plaintiff such other relief as the
               court deems just and equitable.

                                          9
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.10 Filed 06/14/21 Page 10 of 18




                             COUNT II
                  RETALIATION IN VIOLATION OF THE
           AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)

    49.     Plaintiff incorporates by reference all the allegations contained

above as though stated in full herein.

    50.     At all times relevant to this action, Defendant was Plaintiff’s

employer and Plaintiff was an employee within the terms of the ADEA.

    51.     At all times relevant to this action, Defendant was prohibited under

the ADEA from making any employment decisions regarding Plaintiff which

was motivated by Plaintiff’s complaints of unlawful discrimination, including

but not limited to Plaintiff’s January 24, 2020 complaint of unlawful age and

gender discrimination.

    52.     In violation of this duty, Plaintiff was terminated in retaliation for

complaining of unlawful discrimination.

    53.     The reasons given for Plaintiff’s termination were pretextual in

nature.

    54.     As a direct and proximate result of Defendants’ conduct, Plaintiff

has suffered and will continue to suffer lost wages and other economic

advantages of employment, mental anguish, humiliation, physical injury,

embarrassment, and emotional distress.

      Accordingly, Plaintiff requests the following relief:

                                         10
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.11 Filed 06/14/21 Page 11 of 18




          A.   An order reinstating Plaintiff to her former position or
               a comparable position;

          B.   An order awarding Plaintiff past and future economic
               and emotional damages;

          C.   An order awarding Plaintiff liquidated damages as
               provided for under the ADEA;

          D.   An order awarding Plaintiff interest, costs, attorney
               fees and litigation expenses as provided for under the
               ADEA;

          E.   An order granting Plaintiff such other relief as the
               court deems just and equitable.

                                 COUNT III
                GENDER DISCRIMINATION IN VIOLATION OF
           TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 (TITLE VII)

    55.        Plaintiff incorporates by reference all the allegations contained

above as though stated in full herein.

    56.        At all times relevant to this action, Defendant was Plaintiff’s

employer and Plaintiff was an employee within the terms of Title VII.

    57.        At all times relevant to this action, Defendant was prohibited under

Title VII from making any employment decisions regarding Plaintiff which were

motivated by Plaintiff’s gender.

    58.        In violation of this duty, Plaintiff was terminated because of her

gender.



                                         11
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.12 Filed 06/14/21 Page 12 of 18




    59.        The reasons given for Plaintiff’s termination were pretextual in

nature.

    60.        As a direct and proximate result of Defendant’s conduct, Plaintiff

has suffered and will continue to suffer lost wages and other economic

advantages of employment, mental anguish, humiliation, physical injury,

embarrassment, and emotional distress.

      Accordingly, Plaintiff requests the following relief:

          A.   An order reinstating Plaintiff to her former position or
               a comparable position;

          B.   An order awarding Plaintiff past and future economic
               and emotional damages;

          C.   An order awarding Plaintiff liquidated damages as
               provided for under Title VII;

          D.   An order awarding Plaintiff interest, costs, attorney
               fees and litigation expenses as provided for under Title
               VII;

          E.   An order granting Plaintiff such other relief as the
               court deems just and equitable.

                                 COUNT IV
                       RETALIATION IN VIOLATION OF
           TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 (TITLE VII)

    61.        Plaintiff incorporates by reference all the allegations contained

above as though stated in full herein.



                                         12
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.13 Filed 06/14/21 Page 13 of 18




    62.        At all times relevant to this action, Defendant was Plaintiff’s

employer and Plaintiff was an employee within the terms of Title VII.

    63.        At all times relevant to this action, Defendant was prohibited under

Title VII from making any employment decisions regarding Plaintiff which was

motivated by Plaintiff’s complaints of unlawful discrimination, including but

not limited to Plaintiff’s January 24, 2020 complaint of unlawful age and gender

discrimination.

    64.        In violation of this duty, Plaintiff was terminated in retaliation for

complaining of unlawful discrimination.

    65.        The reasons given for Plaintiff’s termination were pretextual in

nature.

    66.        As a direct and proximate result of Defendants’ conduct, Plaintiff

has suffered and will continue to suffer lost wages and other economic

advantages of employment, mental anguish, humiliation, physical injury,

embarrassment, and emotional distress.

      Accordingly, Plaintiff requests the following relief:

          A.   An order reinstating Plaintiff to her former position or
               a comparable position;

          B.   An order awarding Plaintiff past and future economic
               and emotional damages;



                                          13
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.14 Filed 06/14/21 Page 14 of 18




       C.   An order awarding Plaintiff liquidated damages as
            provided for under Title VII;

       D.   An order awarding Plaintiff interest, costs, attorney
            fees and litigation expenses as provided for under Title
            VII;

       E.   An order granting Plaintiff such other relief as the
            court deems just and equitable.




                              Respectfully submitted,

                        PITT McGEHEE PALMER BONANNI & RIVERS, P.C.


                        By:   s/ Channing Robinson-Holmes
                              Channing Robinson-Holmes (P81698)
                              Robert W. Palmer (P31704)
                              Attorneys for Plaintiff
                              117 W. Fourth Street, Suite 200
                              Royal Oak, MI 48067
                              (248) 398-9800
                              crobinson@pittlawpc.com
                              rpalmer@pittlawpc.com

Dated: June 14, 2021




                                      14
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.15 Filed 06/14/21 Page 15 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Cheryl Hoffman

      Plaintiff,                                  Case No.:
v.                                                Hon.

Allied Building Service Company of Detroit,
a Michigan corporation,

      Defendant.

 PITT MCGEHEE PALMER BONANNI & RIVERS P.C.
 Channing Robinson-Holmes (P81698)
 Robert W. Palmer (P31704)
 Attorneys for Plaintiff
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
 (248) 398-9800
 crobinson@pittlawpc.com
 rpalmer@pittlawpc.com

                                JURY DEMAND

      Plaintiff herein demands a trial by jury of all issues to the within cause of

action.




                                        15
Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.16 Filed 06/14/21 Page 16 of 18




                             Respectfully submitted,

                       PITT McGEHEE PALMER BONANNI & RIVERS, P.C.


                       By:   s/ Channing Robinson-Holmes
                             Channing Robinson-Holmes (P81698)
                             Robert W. Palmer (P31704)
                             Attorneys for Plaintiff
                             117 W. Fourth Street, Suite 200
                             Royal Oak, MI 48067
                             (248) 398-9800
                             crobinson@pittlawpc.com
                             rpalmer@pittlawpc.com

Dated: June 14, 2021




                                    16
                   Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.17 Filed 06/14/21 Page 17 of 18
JS 44 (Rev. 11/15)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
          Cheryl Hoffman                                                                                        Allied Building Service Company of Detroit
    (b) County of Residence of First Listed Plaintiff                Macomb                                     County of Residence of First Listed Defendant                 Wayne
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
       Channing Robinson-Holmes (P81698)
       117 W. 4th Street, Ste. 200
       Royal Oak, MI 48067 - (248) 398-9800
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                 X3
                                       ’        Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                               of Business In This State

’ 2    U.S. Government                 ’ 4      Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                       Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                        ’ 310 Airplane                   ’ 365 Personal Injury -               of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                    ’ 315 Airplane Product                 Product Liability         ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                Liability                 ’ 367 Health Care/                                                                                        ’ 400 State Reapportionment
’   150 Recovery of Overpayment       ’ 320 Assault, Libel &                 Pharmaceutical                                                     PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment            Slander                         Personal Injury                                                  ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                  ’ 330 Federal Employers’               Product Liability                                                ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                Liability                 ’ 368 Asbestos Personal                                                ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                 ’ 340 Marine                           Injury Product                                                                                      ’ 470 Racketeer Influenced and
        (Excludes Veterans)           ’ 345 Marine Product                   Liability                             LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY              ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits         ’ 350 Motor Vehicle              ’ 370 Other Fraud                      Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits           ’ 355 Motor Vehicle              ’ 371 Truth in Lending          ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                      Product Liability          ’ 380 Other Personal                   Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability    ’ 360 Other Personal                   Property Damage           ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                           Injury                     ’ 385 Property Damage           ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                      ’ 362 Personal Injury -                Product Liability                Leave Act                                                          ’ 893 Environmental Matters
                                            Medical Malpractice                                        ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation             ’ 440 Other Civil Rights           Habeas Corpus:                      Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                   ’ 441 Voting                     ’ 463 Alien Detainee                                                          or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment        X
                                      ’ 442 Employment                 ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                 ’ 443 Housing/                         Sentence                                                                26 USC 7609                       Agency Decision
’   245 Tort Product Liability              Accommodations             ’ 530 General                                                                                             ’ 950 Constitutionality of
’   290 All Other Real Property       ’ 445 Amer. w/Disabilities -     ’ 535 Death Penalty                   IMMIGRATION                                                               State Statutes
                                            Employment                   Other:                        ’ 462 Naturalization Application
                                      ’ 446 Amer. w/Disabilities -     ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                            Other                      ’ 550 Civil Rights                    Actions
                                      ’ 448 Education                  ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
X
’ 1 Original    ’ 2 Removed from                            ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
       Proceeding                 State Court                         Appellate Court                 Reopened                Another District                   Litigation
                                                                                                                                  (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                                                                                                         29 U.S.C. § 623
VI. CAUSE OF ACTION Brief description of cause:
                                                                              Age and gender discrimination
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                        JURY DEMAND:        X’ Yes ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE  Annette Berry                                                                                 20-015201-CD
                                                                                                                                                  DOCKET NUMBER
DATE
        June 14, 2021
                                                                           SIGNATURE OF ATTORNEY OF RECORD
                                                                                                                           s/Channing Robinson-Holmes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                              MAG. JUDGE
                 Case 3:21-cv-11399-RHC-EAS ECF No. 1, PageID.18 Filed 06/14/21 Page 18 of 18
JS 44 Reverse (Rev. 11/15)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
